--------------------------------------------------------------------------------


RCN CORPORATION
 
2007 SHORT-TERM INCENTIVE PLAN
 
(Effective January 1, 2007)
 



 
1.
BACKGROUND AND PURPOSE

 
RCN Corporation, a Delaware corporation, hereby adopts the RCN Corporation 2007
Short-Term Incentive Plan (the “Plan”), effective as of January 1, 2007. The
purpose of the Plan is to provide employees and the officers of RCN Corporation
(the “Company”) and the Company’s Affiliates (as defined below) with an
incentive to accomplish such business objectives as from time to time may be
determined by the Committee.



 
2.
DEFINITIONS



(a)   “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.


(b)   “Award” means a cash bonus award granted under the Plan. An Award shall be
expressed as the percentage of a Grantee’s base salary and payable for the
Performance Period or Quarterly Performance Period, as the case may be, that
shall become payable if the Targets established by the Committee are satisfied.
The portion of an Award that shall be payable to a Grantee shall be determined
by the Committee in accordance with the rules established for the Award for the
Performance Period or Quarterly Performance Period, as the case may be.


(c)   “Board” means the Board of Directors of the Company.


(d)   “Change of Control” means:
 
(i)       “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the “1934 Act”)) or “group” (as such term is
used in Section 14(d)(2) of the 1934 Act) is or becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the 1934 Act) of 50% or more
of the Voting Stock of the Company; provided, however, that the following
acquisitions will not constitute a Change of Control: (i) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary or (ii) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if such reorganization, merger or
consolidation does not constitute a Change of Control under clause (5) of this
definition;
 

--------------------------------------------------------------------------------


 
(ii)       all or substantially all of the assets or business of the Company and
its Subsidiaries (on a consolidated basis) are disposed of pursuant to a merger,
consolidation or other transaction unless, immediately after such transaction,
the stockholders of the Company immediately prior to the transaction own,
directly or indirectly, in substantially the same proportion as they owned the
Voting Stock of the Company prior to such transaction more than 50% of the
Voting Stock of the company surviving such transaction or succeeding to all or
substantially all of the assets or business of the Company and its Subsidiaries
or the ultimate parent company of such surviving or successor company if such
surviving or successor company is a subsidiary of another entity (there being
excluded from the number of shares held by such stockholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company);
 
(iii)       a majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on January 1, 2007 or, if
any such individual is no longer a member of the Board, any successor to any
such individual (or to any successor to any such individual) if the election or
nomination for election of such individual or successor was approved by a
majority of the directors who then comprised the Incumbent Directors;
 
(iv)       the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets if such plan of
liquidation will result in the winding-up of the business of the Company; or
 
(v)       the consummation of any merger, consolidation or other similar
corporate transaction unless immediately after such transaction the stockholders
of the Company immediately prior to the transaction own, directly or indirectly,
in substantially the same proportion as they owned the Voting Stock of the
Company immediately prior to such transaction, more than 50% of the Voting Stock
of the company surviving such transaction or its ultimate parent company if such
surviving company is a subsidiary of another entity (there being excluded from
the number of shares held by such stockholders, but not from the Voting Stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company).
 
For purposes of this definition, the “Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; and “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the right to exercise more than 50% of the votes entitled to be cast in the
election of directors of a corporation.
 

-2-

--------------------------------------------------------------------------------




(e)   “Committee” means the Compensation Committee of the Board or such other
committee of the Board assigned by the Board to administer the Plan.


(f)   “Company” means RCN Corporation, a Delaware corporation, including any
successor thereto by merger, consolidation, acquisition of all or substantially
all the assets thereof, or otherwise.
 
(g)   “Eligible Employee” means an employee of the Company or an Affiliate, as
determined by the Committee in accordance with Section 4.
 
(h)   “Grantee” means an Eligible Employee who is granted an Award.


(i)   “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.


(j)   “Plan” means the RCN Corporation 2007 Short-Term Incentive Plan, as set
forth herein, and as amended from time to time.


(k)   “Performance Period” means the Company’s current fiscal year beginning on
January 1, 2007 and ending on December 31, 2007, or such shorter period of time
or times, as may be applicable to a Grantee or a class of Grantees, as
established by the Committee in its discretion (such shorter period of time
hereinafter referred to as the “Quarterly Performance Period”).


(l)   “Individual Performance Objectives” means performance objectives other
than Corporate Performance Objectives, including but not limited to customer
service, management effectiveness, individual employee performance ratings and
other Individual Performance Objectives relevant to the Company’s business, as
may be established by the Committee, and the achievement of which shall be
determined in the discretion of the Committee. Individual Performance Objectives
may differ among Grantees or classes of Grantees.
 
(m)   “Corporate Performance Objectives” means the performance objectives such
as (i) revenues, (ii) earnings before interest, taxes, depreciation and
amortization, (iii) free cash flow, (iv) number of customers of or subscribers
for various services and products offered by the Company or a division, and (v)
other objective financial or service-based objectives relevant to the Company’s
business as may be established by the Committee. Corporate Performance
Objectives may differ among Grantees or classes of Grantees.
 
(n)   “Target” means, for the Performance Period, or a Quarterly Performance
Period, as the case may be, the Individual Performance Objectives and the
Corporate Performance Objectives established by the Committee, in its
discretion, and as set forth on Appendix __, attached hereto. Individual
Performance Objectives, Corporate Performance Objectives and the weighting of
such Objectives may differ among Grantees or classes of Grantees. 
 
-3-

--------------------------------------------------------------------------------


 
(o)   “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.
 

 
3.
ADMINISTRATION OF THE PLAN

 
(a)   Administration. The Plan shall be administered by the Committee. The
Committee shall have the power and duty to do all things necessary or convenient
to effect the intent and purposes of the Plan and not inconsistent with any of
the provisions hereof, whether or not such powers and duties are specifically
set forth herein, and, by way of amplification and not limitation of the
foregoing, the Committee shall have the power to:
 
(i)       provide rules and regulations for the management, operation and
administration of the Plan, and, from time to time, to amend or supplement such
rules and regulations;
 
(ii)       construe the Plan, which construction, as long as made in good faith,
shall be final and conclusive upon all parties hereto;
 
(iii)       correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in such manner and to such extent as it shall deem
expedient to carry the same into effect, and it shall be the sole and final
judge of when such action shall be appropriate; and
 
(iv)       determine whether the conditions to the payment of a cash bonus
pursuant to an Award have been satisfied.
 
The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.
 
(b)   Grants. Subject to the express terms and conditions set forth in the Plan,
the Committee shall have the power, from time to time, to select those Eligible
Employees to whom Awards shall be granted under the Plan, to determine the
amount of cash to be paid pursuant to each Award, and, pursuant to the
provisions of the Plan, to determine the terms and conditions of each Award.
 
(c)   Delegation of Authority.
 
(i)       Named Executive Officers and Section 16(b) Officers. All authority
with respect to the grant, amendment, interpretation and administration of
Awards with respect to any Eligible Employee who is either (x) a Named Executive
Officer (i.e., an officer who is required to be listed in the Company’s Proxy
Statement Summary Compensation Table) or (y) is subject to the short-swing
profit recapture rules of section 16(b) of the 1934 Act, is reserved to the
Committee. [Question - is this broad enough? For example, we would want this to
also include people such as PK and Phil Alvarez - correct?]
 
-4-

--------------------------------------------------------------------------------


 
(ii)       Other Employees. The Committee may delegate to an officer of the
Company, or a committee of two or more officers of the Company, discretion under
the Plan to grant, amend, interpret and administer Awards with respect to any
Eligible Employee other than an Eligible Employee described in Paragraph
3(c)(i); provided, however, that the Committee will establish the total dollar
amount of Awards to be issued under the Plan to all Grantees.for each
Performance Period . 
 
(d)   Grantee Information. The Company shall furnish to the Committee in writing
all information the Company deems appropriate for the Committee to exercise its
powers and duties in administration of the Plan. Such information shall be
conclusive for all purposes of the Plan and the Committee shall be entitled to
rely thereon without any investigation thereof; provided, however, that the
Committee may correct any errors discovered in any such information.
 

 
4.
ELIGIBILITY

 
Awards may be granted only to Eligible Employees of the Company and its
Affiliates, as determined by the Committee. No Awards shall be granted to an
individual who is not an Eligible Employee of the Company or an Affiliate of the
Company.
 

 
5.
AWARDS

 
The Committee may grant Awards in accordance with the Plan. The terms and
conditions of Awards shall be as determined from time to time by the Committee,
consistent, however, with the following:
 
(a)   Time of Grant. Awards may be granted at any time from the date of adoption
of the Plan by the Board until the Plan is terminated by the Board or the
Committee.
 
(b)   Non-Uniformity of Awards. The provisions of Awards need not be the same
with respect to each Grantee.
 
(c)   Establishment of Targets and Conditions to Payment of Awards.
 
(i)       Awards shall be expressed as a percentage of a Grantee’s base salary.
 
(ii)       The Committee shall establish such conditions on the payment of a
bonus pursuant to an Award as it may, in its sole discretion, deem appropriate.
 
(iii)       The Award may provide for the payment of Awards in installments, or
upon the satisfaction of the Individual Performance Objectives or Corporate
Performance Objectives, on an individual, divisional or Company-wide basis, as
determined by the Committee.
 
(iv)       Each Grantee shall be entitled to receive payment of the Award for
the Performance Period, or the Quarterly Performance Period, as the case may be,
only after certification by the Committee that the Targets established by the
Committee for the Performance Period have been satisfied. The Company shall pay
the Awards under the Plan to each Grantee as soon as practicable with respect to
the Performance Period, but not later than June 30 following the completion of
the Performance Period (the “Payment Date”), provided, that the Grantee has
remained continuously employed by the Company through the Payment Date.
Notwithstanding the foregoing, the Company shall pay the Awards that become
payable upon completion of any Quarterly Performance Period (other than the
Quarterly Performance Period ending on December 31, 2007), within [30] days
following the completion of such Quarterly Performance Period (each also a
“Payment Date”), provided, that the Grantee has remained continuously employed
by the Company through that Payment Date. [Is 30 days enough time?]
 
-5-

--------------------------------------------------------------------------------


 
(v)       For purposes of calculating whether any Corporate Performance
Objective has been met, in the event there is a significant acquisition or
disposition of any assets, business division, company or other business
operations of the Company or such division or business unit that is reasonably
expected to have an effect on the Corporate Performance Objective as otherwise
determined under the terms of the Plan, the relevant performance objectives may,
at the sole discretion of the Committee, be adjusted to take into account the
impact of such acquisition or disposition by increasing or decreasing such goals
in the same proportion as the relevant performance measure of the Company or
such division or business unit would have been affected for the prior
performance measurement period on a pro forma basis had such an acquisition or
disposition occurred on the same date during the prior performance measurement
period; provided further that such adjustment shall be based upon the historical
equivalent of the relevant performance measure of the business or assets so
acquired or disposed of for the prior performance measurement period, as shown
by such records as are available to the Company, as further adjusted to reflect
any aspects of the transaction that should be taken into account to ensure
comparability between amounts in the prior performance measurement period and
the current performance measurement period. 
 
(vi)       Notwithstanding the determination of the amount of a Grantee’s bonus
payable with respect to the Performance Period, or Quarterly Performance Period,
as the case may be, the Committee shall have the discretion to reduce or
eliminate the bonus otherwise payable to a Grantee if it determines that such a
reduction or elimination of the bonus is in the best interests of the
Company. In addition, in the discretion of the Committee, based on the
satisfaction of performance objectives as it may determine, whether or not
previously designated as a Target, such additional amounts as may be determined
by the Committee may be included in an Award for a Performance Period, or
Quarterly Performance Period, as the case may be. 
 
(d)   Payment Conditioned on Continued Employment. No Grantee will be entitled
to any payment hereunder with respect to the Performance Period, or Quarterly
Performance Period, as the case may be, unless he or she has remained
continuously employed by the Company or its Affiliates through the applicable
Payment Date.
 
-6-

--------------------------------------------------------------------------------


 

 
6.
CHANGE IN CONTROL

 
The Committee shall give Grantees at least thirty (30) days’ notice (or, if not
practicable, such shorter notice as may be reasonably practicable) prior to the
anticipated date of the consummation of a Change in Control. The Committee may,
in its discretion, provide in such notice that upon the consummation of such
Change in Control, any remaining conditions to payment of a Grantee’s Award
shall be waived, in whole or in part.
 

 
7.
AMENDMENT AND TERMINATION

 
The Plan may be terminated by the Board or the Committee at any time. The Plan
may be amended by the Board or the Committee at any time. No Award shall be
affected by any such termination or amendment without the written consent of the
Grantee.
 

8.
MISCELLANEOUS PROVISIONS

 
(a)   Unsecured Creditor Status. A Grantee entitled to payment of an Award
hereunder shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Grantee or any other person now or at any time
in the future, any right, title, interest, or claim in or to any specific asset,
fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatever owned by the Company, or in which the Company may
have any right, title, or interest, nor or at any time in the future.


(b)   Non-Assignment of Awards. The Grantee shall not be permitted to sell,
transfer, pledge or assign any amount payable pursuant to the Plan or an Award,
provided that the right to payment under an Award may pass by will or the laws
of descent and distribution.


(c)   Internal Revenue Code Section 409A. The Company may exercise commercially
reasonable efforts to apply the terms of this Plan in a manner consistent with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and any regulations and/or administrative guidance issued
thereunder, or to adjust the terms of this Plan to the extent necessary to avoid
the application of additional taxes and penalties under Section 409A of the
Code.


(d)   Other Company Plans. It is agreed and understood that any benefits under
this Plan are in addition to any and all benefits to which a Grantee may
otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other compensation plan of the Company, whether
funded or unfunded, and that this Plan shall not affect or impair the rights or
obligations of the Company or a Grantee under any other such contract,
arrangement, or voluntary pension, profit sharing or other compensation plan.


(e)   Separability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby, and shall continue in effect and application to its fullest
extent.

-7-

--------------------------------------------------------------------------------




(f)   Continued Employment. Neither the establishment of the Plan, any
provisions of the Plan, nor any action of the Committee shall be held or
construed to confer upon any Grantee the right to a continuation of employment
by the Company. The Company reserves the right to dismiss any employee
(including a Grantee), or otherwise deal with any employee (including a Grantee)
to the same extent as though the Plan had not been adopted.


(g)   Incapacity. If the Committee determines that a Grantee is unable to care
for his or her affairs because of illness or accident, any benefit due such
Grantee under the Plan may be paid to his or her spouse, child, parent, or any
other person deemed by the Committee to have incurred expense for such Grantee
(including a duly appointed guardian, committee, or other legal representative),
and any such payment shall be a complete discharge of the Company’s obligation
hereunder.


(h)   Withholding. The Company shall withhold the amount of any federal, state,
local or other tax, charge or assessment attributable to the grant of any Award
or lapse of restrictions under any Award as it may deem necessary or
appropriate, in its sole discretion.
 

 
9.
GOVERNING LAW

 
The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Delaware law.
 

 
10.
EFFECTIVE DATE

 
The effective date of the Plan is January 1, 2007.
 
Executed as of the __________ day of ____________________, 2007
 



 
RCN CORPORATION
         
BY:_______________________________________
         
ATTEST:___________________________________

 
 
-8-

--------------------------------------------------------------------------------